NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            DEC 08 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

DANNY RYAN SASS,                                  No. 09-35830

              Petitioner - Appellant,             DC No. 08 cv-0300 MA

  v.
                                                  MEMORANDUM *
JEFF E. THOMAS, Warden Federal
Prison Camp Sheridan, Oregon,

              Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                       Argued and Submitted October 4, 2010
                                 Portland, Oregon

Before:       TASHIMA, PAEZ, and CLIFTON, Circuit Judges.

       Danny Ryan Sass appeals the district court’s denial of his petition for writ of

habeas corpus under 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C.

§§ 1291 and 2253(a), and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     Sass contends that the Bureau of Prisons’ (“BOP”) policies

interpreting the Second Chance Act (“SCA”) are substantively and procedurally

invalid. The SCA, however, had not yet become effective, and the BOP’s

memoranda and regulations that are at issue on appeal had not yet been

implemented when the BOP denied Sass’ only request for a transfer to a

Residential Re-Entry Center (“RRC”) that is documented in the record.

Accordingly, Sass’ claims challenging the BOP’s SCA-based policies are not ripe

for review. See Bova v. City of Medford, 564 F.3d 1093, 1096 (9th Cir. 2009).

      2.     Sass also argues that the BOP, in denying his particular request for

transfer to an RRC, violated 18 U.S.C. § 3621 by failing to consider the factors

enumerated in that statute. We conclude that the record does not support this

contention. We further note that, in any event, the BOP will evaluate any future

RRC applications by Sass under its SCA-based policies, which we recently

approved in the related case of Sacora v. Thomas, No. 10-35553, slip op. 19415

(9th Cir. Dec. 6, 2010).

      AFFIRMED.




                                         -2-